Citation Nr: 1236262	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO. 08-14 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a depressive disorder, an anxiety disorder, and/or gender identity disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In the October 2006 rating decision, the RO denied service connection for gender identity disorder.

In the May 2009 rating decision, the RO denied service connection for PTSD.

In August 2012, the Veteran presented testimony before the undersigned Acting Veterans Law Judge during a hearing held at the RO. A transcript of the hearing has been associated with the record.

Broadly construing the Veteran's contentions as having a psychiatric disorder related to service, and given the findings of record, the Board has recharacterized the claims as noted above. See Clemons v. Shinseki, 23 Vet.App. 1 (2009).

A review of the Virtual VA paperless claims processing system reveals VA treatment records pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his diagnosed gender identity disorder either manifested in service or was a preexisting condition that was aggravated during service. He asserts that his claimed PTSD is the result of either an attempted sexual assault in service and/or being trapped in his apartment in New Orleans, Louisiana, during Hurricane Katrina in 2005.

On remand, the RO/AMC must conduct further factual and medical development with respect to the service connection claims.

In a February 2007 statement and during a September 2010 VA examination, the Veteran reported that during his seven month enlistment in the Air Force, he was harassed and intimidated by fellow service members. He reported that other service members called him "gay" and made "inappropriate sexual remarks" towards him. See September 2010 VA examination report. He stated that two male service members took him from base in Georgia to Florida on a break and "forced themselves" on him, but he was able to push them away. Id. He indicated that he reported the incident to his superiors, specifically his First Sergeant. See February 2007 statement. He stated that he was ordered to return to his barracks and one week later, he was taken to a deserted warehouse and he was interrogated and intimidated by the Air Force Office of Special Investigation (OSI) and forced to sign a confession that "the forced sexual attack was all [his] fault." Id. 

Thereafter, he reported that actions were initiated to separate him from service due to his sexual orientation. See January 2009 statement.

In a November 1971 letter of notification signed by the Veteran's commander, the Veteran was notified that actions were initiated against the Veteran with a view towards affecting his discharge from the Air Force. The listed reasons for the proposed action were (1) the Veteran had admitted in a written sworn statement to the OSI that he had engaged in homosexual acts for several years, including one act of anal sodomy committed with a civilian in New Orleans, Louisiana, since entry into the Air Force, and (2) the Veteran was diagnosed by the base psychiatrist to be a "sexual deviant."

In November 1971 correspondence regarding the administrative discharge action, the Veteran provided the following statement and requested that it be considered in determinations as to his character of discharge:

I entered the Air Force with the hopes of changing my habits. However, after several months I found that the stress was too great. I felt that eventually I would not be able to refrain from homosexual activity in the Air Force. Therefore, to preclude any adverse affects on the Air Force, I informed my commander of my homosexual tendencies. Captain [name redacted] requested I talk with the OSI and the Base Psychiatrist, which I did.

A review of the record reveals that the RO sent a request to the OSI seeking any investigative reports relating to the November 1971 OSI investigation at Robins Air Force Base in Warner Robins, Georgia. 

In a January 2009 response, an Information Release Specialist at the Headquarters of the Air Force OSI stated that the agency was responsible for conducting criminal investigations for the Air Force. She noted that she found no record of the OSI ever having conducted an investigation involving the Veteran after she ran his name and social security number through the Defense Clearance Investigations Index (DCII) database. 

The record also includes the Veteran's service treatment records which do not contain any treatment notes or evaluations from the Robins Air Force Base psychiatrist, as referenced in the November 1971 letter of notification to the Veteran and the Veteran's response to the notification which were contained in the associated service personnel records. 

On remand, the RO/AMC must make efforts to obtain records referable to psychiatric evaluation in service and it must make additional efforts to obtain any investigative reports or documentation of any questioning conducted by the OSI related to the Veteran's claimed sexual assault and/or his sexuality.

VA has a duty to obtain all relevant VA and Governmental records prior to adjudication of a claim. 38 U.S.C.A § 5103A(c)(3) (West 2002); see Bell v. Derwinski, 2 Vet.App. 611 (1992). In addition, VA has a responsibility to continue to search for such records until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought. 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record - to specifically include, but not limited to, an in-service psychiatric evaluation conducted by a psychiatrist at Robins Air Force Base in Robins Warner, Georgia, in approximately November 1971 and any VA treatment records not associated with the record.

The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder. 

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2. The RO/AMC must seek to obtain any outstanding copies of Air Force OSI investigative reports dated in 1971 pertaining to the Veteran's claimed sexual assault and/or sexual orientation. 

If VA is unsuccessful in obtaining any documentation of the OSI investigation, it must inform the Veteran and provide him an opportunity to submit copies of any documentation pertaining to the OSI investigation or the claimed in-service sexual assault attempt.

3. After the above development has been conducted, the RO/AMC will return the claims folder to the VA examiner who conducted the September 2010 VA examination. 

The examiner will be readvised that the purpose of the examination is to ascertain:

(1)  Does the Veteran meet the DSM-IV diagnostic criteria for a PTSD diagnosis? If so, is the diagnosis based upon the claimed in-service stressors or post-service stressors?

(2) Whether the Veteran's claimed PTSD or psychiatric disorder, to include diagnosed gender identity disorder, is the result of any in-service incident, including military sexual trauma?
 
(3) Whether the claimed psychiatric disorder, to include gender identity disorder, preexisted service; and whether any preexisting psychiatric disorder was aggravated during service?

THE EXAMINER MUST FULLY EXPLAIN THE MEDICAL AND FACTUAL BASES FOR ANY OPINION. The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

4. Thereafter, the RO should readjudicate the claims of entitlement to service connection for PTSD and an acquired psychiatric disorder, to include a depressive disorder, an anxiety disorder, and/or gender identity disorder. If the benefits sought are not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


